 Case 19-21049       Doc 17       Filed 07/30/19    Entered 07/30/19 10:20:38         Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION


IN RE:                                                                CHAPTER 13

JAMES STEPHEN O'ROURKE,                                               CASE NO. 19-21049
DBA O'ROURKE & DAUGHTERS
MARINE LLC                                                            July 30, 2019

         Debtor.

                                  OBJECTION TO CONFIRMATION


         Wells Fargo Bank, N.A. (“Movant” or “Creditor”), a secured creditor in the above

bankruptcy case on property located at 56-58 House St, Glastonbury, CT 06033 by its

undersigned counsel, respectfully objects to confirmation of Debtor’s Plan and in support of its

objection respectfully alleges:

         1.    Debtor's Plan understates the prepetition arrearage amount owed to Creditor as

$78,000.00. The actual prepetition arrearage amount owed to Creditor is approximately

$83,477.06. Such understatement renders Debtor’s current Plan, as proposed, infeasible and

would require an increased payment to the Trustee totaling at least $1,391.29 to pay Creditor’s

claim within sixty (60) months.

         2.    Movant reserves its right to object to confirmation should it appear that the loan is

not post-petition current, that the Plan was not filed in good faith, the plan is not feasible or the

Plan does not include post-petition bankruptcy fees and costs incurred by the Movant;

         3.    Movant further reserves its right under the confirmation order to amend its proof

of claim and/or proceed forward with a Motion for Relief from Stay post confirmation should it

find that additional pre-petition funds are due and owing.
Case 19-21049   Doc 17    Filed 07/30/19     Entered 07/30/19 10:20:38         Page 2 of 3



    WHEREFORE, Movant prays that confirmation of the Debtor's Plan be denied.

                 1. Deny Confirmation,

                 2. Grant such other and further relief as is just and equitable



                                        Wells Fargo Bank, N.A.

                         By:            /s/A. Michelle Hart Ippoliti
                                        A. Michelle Hart Ippoliti
                                        McCalla Raymer Leibert Pierce, LLC
                                        50 Weston Street
                                        Hartford, CT 06120
                                        Federal Bar No. ct30603




THIS FIRM IS A DEBT COLLECTOR. WE MAY BE ATTEMPTING TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED MAY BE USED FOR THAT PURPOSE.
    AT THIS TIME, WE ARE ONLY SEEKING TO PROCEED AGAINST THE
PROPERTY. IN THE EVENT OF A BANKRUPTCY DISCHARGE, NO DEFICIENCY
        JUDGMENT WILL BE ASSESSED AGAINST THE BORROWER.
 Case 19-21049         Doc 17   Filed 07/30/19     Entered 07/30/19 10:20:38      Page 3 of 3



                                      CERTIFICATION

      I hereby certify that a copy of the foregoing was served via first class, postage prepaid
U.S. mail and/or via ECF e-mail this twenty-sixth day of July, 2019 to:

James Stephen O'Rourke
58 House Street
Glastonbury, CT 06033
(Debtor)

Roberta Napolitano
10 Columbus Boulevard
6th Floor
Hartford 06106
(Trustee)

U. S. Trustee
Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510


Dated: July 30, 2019                             By:   /s/A. Michelle Hart Ippoliti
                                                       A. Michelle Hart Ippoliti, Esq.
                                                       McCalla Raymer Leibert Pierce, LLC
                                                       50 Weston Street, Hartford, CT 06120
                                                       (860) 808-0606
                                                       Federal Bar No. ct30603
